Case 1:20-cv-00080-JMC Document 161 Filed 04/27/21 Page 1of5

Patrick J. Murphy, WSB # 5-1779
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
159 North Wolcoit, Ste, 400

P.O, Box 10700

Casper, WY 82602

Tel: 307.265.0700

Fax: 307.266,2306

Email: pmurphy@wpdn.net

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE
A nonprofit corporation

Plaintiff
Vv. Civil No. 1:20-cv-80-JMC
GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation, GERALD L. SPENCE,
JOHN ZELBST, REX PARRIS, JOSEPH H.
LOW, KENT SPENCE, and JOHN DOE,

individuals
Defendants.

ee a ee ee a

 

MOTION FOR ADMISSION OF
MATTHEW R. SLAUGHTER PRO HAC VICE

 

Pursuant to Rule 84.2(b) of the Uniform District Court Rules for the State of
Wyoming, Patrick J. Murphy of the law firm of Williams, Porter, Day & Neville, P.C.,
hereby moves this Court for an order admitting Matthew R. Slaughter of the law firm of
Phelps Dunbar LLP, which is located at 365 Canal Street, New Orleans, 70130; Phone No.
566-1311; Facsimile No. 504-584-9237; matthew.slaughter@phelps.com, pro hac vice, as

counsel for the Plaintiff, The Trial Lawyers College, in the above-captioned matter.

1
PD.32873865.1
Case 1:20-cv-00080-JMC Document 161 Filed 04/27/21 Page 2 of 5

The undersigned counsel is a member in good standing of the Bar of the State of
Wyoming and the Bar of this Court, The undersigned counsel hereby vouches for the good
moral character and veracity of Matthew R. Slaughter. The undersigned counsel is fully
prepared to represent the Plaintiff, The Trial Lawyers College, at any time, in any capacity.
This Motion also incorporates by reference and relies on the attached Affidavit of Attorney
Matthew R. Slaughter.

DATED this 27" day of April, 2021.

THE TRIAL LAWYERS COLLEGE,

Plaintiff

BY:  /s/Patrick J. Murphy
Patrick J. Murphy, W.S.B. # 5-1779

WILLIAMS, PORTER, DAY & NEVILLE, P.C.
159 North Wolcott, Suite 400

P.O. Box 10700

Casper, Wyoming 82602

(307) 265-0700 (Telephone)

(307) 266-2306 (Facsimile)

Email: pmurphy@wpdn.net
CERTIFICATE OF SERVICE
The undersigned hereby certifies that, on April 27, 2021, counsel of record in this case
were served with a true and correct copy of the foregoing instrument via the Court’s CM/ECF

electronic system.

/Patrick J. Murph
Patrick J. Murphy

PD.32873865. 1
Case 1:20-cv-00080-JMC Document 161 Filed 04/27/21 Page 3 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING
THE TRIAL LAWYERS COLLEGE
A nonprofit corporation

Plaintiff

Civil No. 1:20-cv-80-JMC

Vv.

GERRY SPENCES TRIAL LAWYERS )
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation, GERALD L. SPENCE,
JOHN ZELBST, REX PARRIS, JOSEPH H.
LOW, KENT SPENCE, and JOHN DOE,
individuals

Defendants.

Nett et Ne ee ee ee” LY

 

AFFIDAVIT OF ATTORNEY — MATTHEW R. SLAUGHTER

 

AFFIANT ATTORNEY, MATTHEW R. SLAUGHTER, being of lawful age and
being first duly sworn upon his oath, deposes and says as follows:
l, I make this affidavit upon personal knowledge and I am an adult competent
to make this affidavit.
2, ! am an attorney at the law firm of Phelps Dunbar LLP which is located at
365 Canal Street, Suite 2000, New Orleans, LA 70130, My phone number, fax number
and email address are as follows:
Telephone: 504-584-9237
Facsimile: 504-568-9130

Email: matthew.slaughter(@phelps.com

1
PD,32874375. 1
Case 1:20-cv-00080-JMC Document 161 Filed 04/27/21 Page 4of5

3. This affidavit is submitted in support of the motion to admit counsel pro hac

vice pursuant to U.S.D.C.L.R. 83.12.2 in the above-captioned matter.

4, [am a member of the State Bar of Louisiana; Bar No: 37308, admitted in the

year of 2015 and have been admitted to practice in the following courts:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COURT DATE ADMITTED
USDC ELD. La. 10/10/18
U.S. Court of Appeals for the Fifth Circuit 11/14/18
U.S. Court of Appeal for the Eleventh Circuit 12/18/17
USDC M.D. La, 12/06/18
USDC W.D. La 12/05/18
USDC E.D. Texas 11/19/20
USDC N.D. Alabama 10/11/17
USDC M.D. Alabama 10/17/17
USDC §.D. Alabama 10/13/17
Supreme Court of Alabama 09/22/15
Alabama Court of Civil Appeal 09/22/15
5. I have not been denied admission or disciplined by this Court or any other
Court.
6, I have fully reviewed and am familiar with the Local Rules of the United

States District Court for the District of Wyoming, and I agree to be bound by and comply

2
PD.32874375.1
Case 1:20-cv-00080-JMC Document 161 Filed 04/27/21 Page 5of5

with the same. I further agree to submit and be subject to disciplinary jurisdiction of this
Court for any misconduct arising in the course of preparation and representation in the
proceedings.

7. I acknowledge that local counsel is required to be fully prepared to represent
Plaintiff at any time, in any capacity.

WHEREFORE, I respectfully request that the Court grant the motion for admission
pro hac vice of Matthew R. Slaughter to the bar of the United States District Court for the
District of Wyoming.

FURTHER AFFIANT SAYETH NOT.

DATED this | L*“day of April, 2021.

Miro ft

MATTHEW R. SLAUGHTER

STATE OF LOUISIANA )

)
PARISH OF ORLEANS)

Before me, a Notary Public in and for the Jerish of Orleans, State of Louisiana,
personally appeared Matthew R. Slaughter this | 6 DYay of April 2021, and he, being duly
sworn by me upon her oath, says that the facts alleged in the foregoing instrument are true.

  

 

 

Witness my hand and official seal: gop pte eg 72 es <P is
5
E
A
L
WWtirigy,

 
 
    

My ComptisdbitispiresJAMES GILBERT
3 o VE% Notary Public
" State of Louisiana
as se a Orleans Parish
% ave To Bar Roll No. 36468
“VEN My Commission is for Life

3

 

 

 

PD 32874375. |
